               Case 3:20-cv-00323-JAD-WGC Document 13 Filed 02/17/21 Page 1 of 3



 1
                                    UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
 4                                                             Case No.: 3:20-cv-00323-JAD-WGC
     Jason Marcus Jones,
 5
                        Plaintiff
 6                                                                   Order Dismissing Action
     v.
 7                                                                    [ECF Nos. 6, 7, 8, 9, 10]
     Darin Balaam, et al.,
 8
                        Defendants
 9
10
11             Plaintiff Jason Marcus Jones brings this civil-rights case under § 1983 for events he
                                                                                     1
12 alleges occurred during his incarceration at the Washoe County Detention Facility. On January
13 14, 2021, the magistrate judge ordered Jones to file an updated address with the court on or
                            2
14 before February 12, 2021. The magistrate judge expressly warned him that his failure to timely
                                                                    3
15 comply with the order would result in the dismissal of this case. The deadline has passed, and
16 Jones has not filed an updated address.
17             District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 4
18 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
19 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
                                                                        5
20 failure to obey a court order, or failure to comply with local rules. In determining whether to
21
22   1
         ECF No. 4 (complaint).
23   2
         ECF No. 11 (order).
24
     3
         Id.
25
     4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
26
     5
27   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
28 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
                                                    1
             Case 3:20-cv-00323-JAD-WGC Document 13 Filed 02/17/21 Page 2 of 3



 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives. 6
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action. 7 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement. 8 Jones was warned that his case
13 would be dismissed without prejudice if he failed to update his address by February 12, 2021. 9
14 So, Jones had adequate warning that his failure to update his address would result in this case’s
15 dismissal.
16 ///
17 ///
18 ///
19 ///
20
21 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
22 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
23
     6
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     8
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

28   9
         ECF No. 11 (order).
                                                        2
           Case 3:20-cv-00323-JAD-WGC Document 13 Filed 02/17/21 Page 3 of 3



 1          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
 2 prejudice based on Jones’s failure to file an updated address in compliance with this court’s
 3 January 14, 2021, order;
 4          IT IS FURTHER ORDERED that all pending motions [ECF Nos. 6, 7, 8, 9, 10] are
 5 DENIED as moot; and
 6          The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 7 CASE.
 8          DATED: 2-17-2021
                                                        ________________________________
 9                                                      U.S. District Judge Jennifer A. Dorsey
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
